DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youngblood et al. (US Pub: 2018/0000255 A1).
 	As to claim 1, Youngblood discloses an information processing device (i.e. the system of figures 1 and 21, discloses an information processing device having user information sensors 702) (see Fig. 1 and 21, [0148-0149]) comprising: 
 	a processor configured to operate equipment (i.e. the air conditioning system for the mattress in the equipment that a processor 760 as seen in figure 21 control the temperature of the equipment based on the user comfort level) (see Fig. 1, 21, [0148-0161]) according to a standard biological information selected from a plurality of standard biological information (i.e. as seen in figure 21 the standard biological 
 	As to claim 20, Youngblood discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information (i.e. the system of figures 1 and 21, discloses an information processing device having a computer using a memory to story a program which track information ) (see Fig. 21-22, [0148-0149] and [0175-0176]), the process comprising: 
 	operating an equipment according to a standard biological information selected from a plurality of standard biological information each associated with a respective operation item of the equipment (i.e. as seen in figure 21 the standard biological information include body temperature, EOG, Heart rate and etc.) (see Fig. 21, [0148-0152]), in a case where a biological information indicating the operation item of the equipment is measured from a user before the equipment runs (i.e. as seen in figure 25 the user interface uses a tracking system that update the user’s states before entering sleep such as water consumption and steps walked and other fitness levels these information is determined initially as seen in figure 24 which allow the system to calibrate) (see Fig. 24-25, [0182-0197]), and the standard biological information is selected from the plurality of standard biological information (i.e. as seen in figure 21 the determination of the mattress condition is processed based on a historical subject data 738 with predefined program 740 which track the user health level and pre-existing conditions to set the temperature parameter for the mattress) (See Fig. 21, [0161-0164]), the standard biological information having a difference from the measured biological information within a predetermined tolerance (i.e. as seen in figure 24 the 
 	As to claim 23, Youngblood teaches an information processing device (i.e. the system of figures 1 and 21, discloses an information processing device having user information sensors 702) (see Fig. 1 and 21, [0148-0184]) comprising: 
 	a processor (i.e. processor 760) (see Fig. 21) configured to: 
 		operate equipment according to a biological information indicating an operation item of the equipment in a case where the biological information indicating the operation item of the equipment is measured from a user before the equipment runs (i.e. as seen in figure 25 the user interface uses a tracking system that update the user’s states before entering sleep such as water consumption and steps walked and other fitness levels these information is determined initially as seen in figure 24 which allow the system to calibrate) (see Fig. 24-25, [0182-0197]), and change the operation item of the equipment in a case where, after the equipment runs, a biological 
 	a subsequent biological information is measured from the user within a predetermined amount of time from a point in time when the biological information representing the state or emotion that the user feels unsatisfied with the condition is measured (i.e. as seen in figure 21 the determination of the mattress condition is processed based on a historical subject data 738 with predefined program 740 which track the user health level and pre-existing conditions and the real time temperature of the user’s body temperature to set the temperature parameter for the mattress) (See Fig. 21, [0148-0164]); and 
 	a standard biological information is selected from a plurality of standard biological information each associated with a respective operation item of the equipment (i.e. as seen in figure 21 the standard biological information include body temperature, EOG, Heart rate and etc.) (see Fig. 21, [0148-0152]), the selected standard biological information having a difference from the subsequent biological information within a predetermined tolerance (i.e. as seen in figure 24 the algorithm of Youngblood uses a threshold to determine a value that will either calibrate or use to operate the system to affect changes) (see Fig. 24, [0182-0184]), and wherein the processor is configured to change the operation item of the equipment according to the selected standard biological information associated with the operation item of the equipment (i.e. as seen in figure 20 and 21, the system of Youngblood active tracks the user’s temperature level and the environmental temperature and historical parameter to set the comfort level temperature for the mattress equipment) (see Fig. 20-21, [0162-0164]).

 	As to claim 3, Youngblood teaches the information processing device according to Claim 1, wherein the processor is configured such that in a case where the biological 
	As to claim 4, Youngblood teaches the information processing device according to Claim 2, wherein the processor is configured such that in the case where the biological information representing the state or emotion that the user feels unsatisfied with the condition is measured from the user after the equipment runs, the processor changes the operation item of the equipment according to at least one of other biological information different from the biological information indicating the operation item of the equipment and an environmental information (i.e. as seen in figure 24 and 25 the Youngblood user interface shows the Kryo temperature setting which detects comfortable setting for user sleep cycle which detects when the user feel unsatisfied with the condition of the temperature after the air conditioning equipment runs as the system in figure 21 updates environmental temperature as well as the user’s body temperature) (see Fig. 21-24, [0148-0198]).
	As to claim 5, Youngblood teaches the information processing device according to Claim 1, wherein the processor is configured to notify the user of the change in the case of changing the operation item of the equipment (i.e. the system of figure 25 
	As to claim 6, Youngblood teaches the information processing device according to Claim 2, wherein the processor is configured to notify the user of the change in the case of changing the operation item of the equipment (i.e. the system of figure 25 clearly shows the notification function in the GUI which notify the user of change in operation of the various equipment) (see Fig. 25, [0195-0196]).
	As to claim 7, Youngblood teaches the information processing device according to Claim 3, wherein the processor is configured to notify the user of the change in the case of changing the operation item of the equipment (i.e. the system of figure 25 clearly shows the notification function in the GUI which notify the user of change in operation of the various equipment) (see Fig. 25, [0195-0196]).
	As to claim 9, Youngblood teaches the information processing device according to Claim 5, wherein the processor is configured to change the operation item of the equipment in a case where agreement is obtained from the user receiving a notification (i.e. as seen in figure 25 the user interface has an actionable icon which activates or deactivates the Kryo application that changes the mattress parameter which means the agreement is set by the user to actively monitor the temperature settings) (see Fig. 25, [0196-0199]).
	As to claim 10, Youngblood teaches the information processing device according to Claim 6, wherein the processor is configured to change the operation item of the equipment in a case where agreement is obtained from the user receiving a notification (i.e. as seen in the notification icon the user is able to change the operation item form 
	As to claim 11, Youngblood teaches information processing device according to Claim 7, wherein the processor is configured to change the operation item of the equipment in a case where agreement is obtained from the user receiving a notification (i.e. as seen in the notification icon the user is able to change the operation item form the control interface which is touch screen device where the user is able to see to setting and time of operation) (see Fig. 25, [0195-0199]).
	As to claim 13, Youngblood teaches information processing device according to Claim 9, wherein the agreement is obtained on a basis of biological information from the user (i.e. as seen in the notification icon the user is able to change the operation item form the control interface which is touch screen device where the user biologically activate the screen setting which a finger activation motion) (see Fig. 25, [0195-0199]).
	As to claim 14, Youngblood teaches information processing device according to Claim 10, wherein the agreement is obtained on a basis of biological information from the user (i.e. as seen in the notification icon the user is able to change the operation item form the control interface which is touch screen device where the user biologically activate the screen setting which a finger activation motion) (see Fig. 25, [0195-0199]).
	As to claim 15, Youngblood teaches information processing device according to Claim 1, wherein the condition is determined on a basis of at least one of movement by the user and an environment where the user is present (i.e. as seen in the notification icon the user is able to change the operation item form the control interface which is 
	As to claim 16, Youngblood teaches information processing device according to Claim 2, wherein the condition is determined on a basis of at least one of movement by the user and an environment where the user is present (i.e. as seen in the notification icon the user is able to change the operation item form the control interface which is touch screen device where the user biologically activate the screen setting which a finger activation motion) (see Fig. 25, [0195-0199]).
	As to claim 17, Youngblood teaches information processing device according to Claim 1, wherein the processor is configured such that in a case where biological information representing a state or emotion that the user feels satisfied with the condition is measured from the user, the processor causes a memory to store the biological information representing the state or emotion that the user feels satisfied with the condition (i.e. as seen in figure 24 and 25 the system of Youngblood is able to direct the system of heath tracking to detect the user’s biological information after they leave the mattress in the waking condition to continuing tracking of waking which the wearable device) (see Fig. 24-25, [0182-0198]).
	As to claim 18, Youngblood teaches The information processing device according to Claim 2, wherein the processor is configured such that in a case where biological information representing the state or emotion that the user feels satisfied with the condition is measured from the user, the processor causes a memory to store the biological information representing the state or emotion that the user feels satisfied with the condition (i.e. as seen in figure 24 and 25 the system of Youngblood is able to direct 
	As to claim 19, Youngblood teaches information processing device according to Claim 3, wherein the processor is configured such that in a case where biological information representing the state or emotion that the user feels satisfied with the condition is measured from the user, the processor causes a memory to store the biological information representing the state or emotion that the user feels satisfied with the condition (i.e. as seen in figure 24 and 25 the system of Youngblood is able to direct the system of heath tracking to detect the user’s biological information in figure 20C to track the user’s satisfaction in sleeping state) (see Fig. 20C, 24-25, [0147-0148]).
	As to claim 21, Youngblood teaches information processing device according to Claim 1, wherein the selected standard biological information has the smallest difference from the biological information measured from the user, among the plurality of standard biological information (i.e. as seen in figure 21 the standard biological information of user comfort is tracked in the method of figure 20C which has the smallest different being the state of sleep and wakefulness from the user) (See Fig. 20C, 21, [0147-0149]).
	As to claim 22, Youngblood teaches information processing device according to Claim 1, wherein the equipment is an air conditioner, and wherein the processor is configured to change the operation item of the air conditioner based on a user's body temperature or a room temperature (i.e. as seen in figure 21 Youngblood tracks both body temperature and environmental temperature) (see Fig. 21, [0148-0149]).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 8-11, 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/
Primary Examiner, Art Unit 2693
September 29, 2021